Case: 21-10436     Document: 00515989829          Page: 1    Date Filed: 08/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 23, 2021
                                   No. 21-10436                          Lyle W. Cayce
                                                                              Clerk

   Veletta Coleman,

                                                            Plaintiff—Appellant,

                                       versus

   Miguel Cardona, Secretary, U.S. Department of
   Education,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:19-CV-2417


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          AFFIRMED. See 5TH CIR. R. 47.6.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.